 In the Matter of TIPTop CREAMERYCOMPANYandINTERNATIONAL.BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,STABLEMEN AND HELPERSOF AMERICA, LOCAL UNION No. 417Case No. 0-287-Decided December4, 1937Milk and Milk products-Inte7teience,Restraint,or Coercion:expressed oppo-sition tolabororganizations-Discimntat,-Reinstatement Or-dered-Back Pay-awarded pursuant to stipulation.Mr. Walter B. Chelf,for the Board.Mr. William C. Karnes,of Chicago, Ill., for the respondent.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Local Union No. 417, herein called the Union, the RegionalDirector for the Eleventh Region (Indianapolis, Indiana), issued a,complaint on October 25, 1937, against the Tip Top Creamery Com-pany, Vincennes,Indiana, herein called the respondent,alleging thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint alleges that the respondent is and has been since1904 a corporation organized under the laws of the State of Indiana,having its principal office and place of business in Vincennes, Indiana,and is engaged in the processing of milk and milk products; thatthe respondent causes a substantial portion of raw materials used'in the processing of its milk and milk products to be purchased andtransported from and through states of the United States other than.the State of Indiana; and causes a substantial portion of the proc--essed milk and milk products produced by it to be sold and trans-ported through states of the United States other than the State o£Indiana.399 400NATIONAL LABOR RELATIONS BOARDIn respect to the unfair labor practices, the complaint in substancealleges that the respondent, during the period from February 22toMarch 1, 1937, terminated the employment of the following em-ployees :Edward RichardsonAlbert LangCharles MikiskaJames CannonMildred JonesCarl MaddenWayne Walkerand refused to reinstate Roy Hosea, and has at all times since, re-fused to reemploy the above-named employees, for the reason thatthe above-named employees joined and assisted a labor union and-engaged in other concerted activities with other employees for thepurposes of collective bargaining, and other mutual aid and protec-tion; that since February 5, 1937, the respondent has at various times,by threats, speeches, and conversations with individual employees, andin other ways, discouraged its employees in their affiliations with theUnion; that on or before October 10, 1937, a majority of employeesin the Vincennes plant, designated the Union as their representativefor the purposes of collective bargaining ; that at various times sinceOctober 1, 1937, the Union requested the respondent to bargain col-lectively in respect to rates of pay, wages, hours of employment, andother conditions of employment; that the respondent, however, on-said date and at all times thereafter refused to bargain collectivelywith the Union ; that the respondent by the aforesaid acts has engagedin unfair labor practices affecting commerce within the meaning of:Section 8 (1), (3), and (5) and Section 2 (6) and (7) of the Act.On November 1, 1937, pursuant to an extension of time dulygranted by the Regional Director, the respondent filed its answerwhich in effect denied every material allegation in the complaint,-and in addition set forth its reasons for terminating the employmentof the above-named employees.Pursuant to a notice duly served upon the respondent and theUnion, a hearing was held in Vincennes, Indiana, on November 8,1937, before Alvin M. Douglas, the Trial Examiner duly designatedby the Board.The Board and the respondent were represented by-counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded to the parties.At the opening of the hearing, the Board moved to dismiss allallegations in the complaint dealing with the alleged refusal of therespondent to bargain within the meaning of Section 8 (5) of the Act.The Board further moved to strike the complaint in so far as itpertained to Carl Madden.No objections were raised and the TrialTExaminer granted the motions. DECISIONS AND ORDERS401On November 8, 1937, during the hearing, the respondent signifiedits consent to the issuance of an order by the Board, in the termsstated below, and this was agreed to by all parties to the proceeding.ORDEROn the basis of the above consent, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Tip Top Creamery Com-pany, Vincennes, Indiana, and its officers, agents, successors, and.assigns, shall :1.Cease and desist :a.From interfering with, restraining or coercing its employeesin the exercise of their right to form, join, and assist labororganizations of their own choice, and in particular the Inter-national Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local Union No. 417, to bargain collectively,and to engage in other concerted activities with its productionemployees, including drivers and excluding supervisory andclerical employees at its Vincennes plant;b.From discharging or threatening to discharge any of itsemployees for the reason that such employees have joined orassisted International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, Local Union No. 417, or anyother labor organization of its employees, or from in any othermanner discriminating in regard to the hire and tenure of em-ployment of any of its employees in order to encourage or dis-courage the membership of its employees in, or their affiliationwith, any labor organization of its employees.2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act :a.Offer to Edward Richardson, Charles Mikiska, AlbertLang, Wayne Walker, and James Cannon on or before Novem-ber 12, 1937, immediate and full reinstatement to their formerpositions, without prejudice to their seniority and their rightsand privileges, dismissing if necessary any employees at presentholding such position;b.Make whole the employees above named for any loss ofpay they have suffered by reason of their discharge, by paymentto each of them of a sum of money equal to that which they wouldnormally have earned as wages from the date of their dischargeto the date of the Tip Top Creamery Company offer of rein-statement, less any amounts earned by them during that period. 402NATIONAL LABOR RELATIONS BOARD3.Post immediately notice to its employees in conspicuous placesthroughout its plant, stating :a.That the Tip Top Creamery Company will cease and desistas above set out.4.Notify the Regional Director for the Eleventh Region in writingwithin ten (10) days from the date of this stipulation what steps theTip Top Creamery Company has taken to comply therewith.S